614 F.2d 556
104 L.R.R.M. (BNA) 2660, 89 Lab.Cas.  P 12,194
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.KUX MANUFACTURING CORPORATION and Continental MarketingCorporation; a joint employer, Respondent.
No. 78-1003.
United States Court of Appeals,Sixth Circuit.
Feb. 14, 1980.

Elliott Moore, Elinor Stillman, Kathy L. Krieger, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D.C., Bernard Gottfried, Director Region 7, N.L.R.B., Detroit, Mich., for petitioner.
Richard A. Leasia, Marvin Breskin, David Gunsberg, Breskin & Gunsberg, Detroit, Mich., for respondent.
Before KENNEDY and MARTIN, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

ORDER

1
This matter came on for oral argument on February 8, 1980, before a panel of this Court.  The NLRB seeks enforcement of an order reported at 233 N.L.R.B. No. 50.


2
Upon consideration of the record, there is substantial evidence to support the holding that a second election be held.  Enforcement of that portion of the NLRB order is granted.  Enforcement of the remainder of the order is denied.


3
HARRY PHILLIPS, J., would enforce the order in its entirety.